Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
	In response to amendment filed 02/04/2022, claims 1, 8, and 15 have been amended. No claims are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Shammout (US Patent No. 10,713,964)


In regards to claim 1, Kil teaches, A method comprising: combining a plurality of users of an adaptive learning platform into one or more clusters based on an initial questionnaire; (See paragraph 64, the one or more prompts for responses comprise a 
monitoring key events of the plurality of users, (See paragraph 64, Once the user is assigned to such a bucket, the system prompts the user to respond to one or more questions concerning the user's behavior and lifestyle…paragraphs 204-205, 208-209, receiving the response to one or more questions within mutually exclusive group) 
wherein the key events are based on a user’s interaction with the adaptive learning platform… (See Kil paragraphs 203-212, user’s answer to subsequent questions to be assigned to subsequent group)
analyzing and adjusting the combination of the plurality of users in the one or more clusters based on the key events; and  (See paragraphs 204-211, assigning each 
adjusting the initial questionnaire, based on the monitored key events of the plurality of users with the adaptive learning platform. (See paragraph 204, 208, question is adjusted to subsequent question when assigned to a particular group)
Kil does not specifically teach, wherein the key events are indicative of a level of comprehension of a topic for the plurality of users; wherein the key events include how many times a user with a similar initial profile refer to a help screen, click on a hint button, watch a related video, answer a question incorrectly after viewing a hint, amount of idle time between viewing the hint and answering the question, or amount of time spent on the question
However, Shammout further teaches, wherein the key events are indicative of a level of comprehension of a topic for the plurality of users; wherein the key events include how many times a user with a similar initial profile refer to a help screen, click on a hint button, watch a related video, answer a question incorrectly after viewing a hint, amount of idle time between viewing the hint and answering the question, or amount of time spent on the question (See abstract, fig. 2, 4, col. 7, lines 44 thru col. 8, line 6, col. 14, lines 31-67, The performance metric values associated with Questionee X may comprise (1) amounts of time that Questionee X spent on particular questions of the test (e.g., where at least one of bars 402a-402f represents an amount of time spent on one particular question…)




In regards to claim 3, Kil-Shammout teaches the method of claim 1, wherein the one or more clusters are based on a result of the initial questionnaire, wherein the result of the initial questionnaire is used to create a user profile.  (See Kil paragraphs 203-212, assigned mutually exclusive group based on response to one or more initial questions. Plurality of response to questions including initial questions are considered to generate a user health profile. See specifically fig. 5A-5B.)

In regards to claim 7, Kil- Shammout teaches the method of claim 1, wherein the adjusted questionnaire is based on re-clustered groups of users and subgroups of users, wherein the adjusted questionnaire is a modified version P201802367US01Page 20 of 24of the initial questionnaire, where the modified version of the initial questionnaire include more questions, less questions or modified questions for a next round of users.(See Kil paragraphs 204-211, after adjusting groups, next round of modified question is provided to users)

Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 10 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.


Claim 17 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.



Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Shammout (US Patent No. 10,713,964), and further in view of Gatterbauer et al. (US 20150348433 A1)


In regards to claim 2, Kil-Shammout teaches the method of claim 1.
Kil-Shammout teaches adaptive learning platform (See Kil abstract, figs. 5A-5B) however does not specifically teach, further comprising: providing feedback to curriculum developers for an improvement of … questions. 
However, Gatterbauer further teaches, further comprising: providing feedback to curriculum developers for an improvement of … questions. (See paragraph 120, (3) improve create phase: the original creator A of this question sees the improvement and updates the question based on the feedback.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Shammout to further comprise method taught by Gatterbauer because receiving feedback and updating question based on feedback improves quality of the questions being provided to others. 

Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Shammout (US Patent No. 10,713,964), and further in view of Schwartz et al. (US 20160224652 A1)

In regards to claim 5, Kil-Shammout teaches the method of claim 1, wherein adjusting the combination of the plurality of users creates a re-clustering of the users, wherein the re-clustering of the users include further dividing the one or more clusters based on an analysis of the key events, wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids. (See Kil paragraphs 203-212, fig. 4 and associated paragraphs, users are regrouped based on responses provided by each users. In fig. 4, Each response leads to different leaf group.)
Kil-Shammout does not specifically teach, wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids.
However, Schwartz further teaches, wherein the re-clustering includes using a revised feature vector analysis to recompute cluster centroids. (See paragraphs 27-28, (ii) a distance calculation step in which a Euclidean distance to each cluster centroid may be computed for each data point such that each data point can be assigned to a closest cluster centroid, (iii) a centroid recalculation step in which each cluster centroid may be recalculated according to the average data points assigned thereto)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Shammout to further comprise method taught by Schwartz because clustering algorithms may produce clusters that can each symbolize many similar data items, thereby compressing 

Claim 12 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.



Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US 20070050215 A1) in view of Shammout (US Patent No. 10,713,964), in view of Supanc et al. (US 20140295957 A1), and further in view of Kwan (US 20040006531 A1)


In regards to claim 6, Kil-Shammout teaches the method of claim 1.
Kil-Shammout does not specifically teach, wherein the initial questionnaire includes questions relating to a user's age, a user's grade level, a user's prerequisite courses, intelligent quotient (IQ) level and emotional quotient (EQ) level.
wherein the initial questionnaire includes questions relating to a user's age, a user's grade level, a user's prerequisite courses, (See paragraph 45) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Shammout to further comprise method taught by Supanc because generating of learning DNA can be used as a basis for developing future questions, improving quality of the questions being provided to others.
Kil-Shammout-Supanc does not specifically teach, wherein the …questionnaire includes questions relating to intelligent quotient (IQ) level and emotional quotient (EQ) level.
However, Kwan further teaches, wherein the …questionnaire includes questions relating to intelligent quotient (IQ) level and emotional quotient (EQ) level. (See paragraph 6, character test such as Intelligent Quotient `IQ` or Emotional Quotient `EQ` tests may be used to as a pre-screener to determine character similarly found in employment art.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Kil-Shammout-Supanc to further comprise method taught by Kwan because user’s intelligent/emotional level data can be utilized as pre-screener to develop quality questions to be asked to user, also improves in questions being provided. 

Claim 13 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177